DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (8,511,207).

    PNG
    media_image1.png
    348
    483
    media_image1.png
    Greyscale
Su discloses all of the limitations of claims 1 and 12, i.e., a tool with a swivel joint adapter comprising an elongated tool body 20 having opposing ends, one end of the tool body defining forked arms 21, each forked arm having a lateral aperture 211 extending therethrough, each aperture having a reduced diameter portion defining a toothed-walled cylinder 212 and an expanded diameter portion defining a smooth-walled cylinder containing the groove 213; a tool head 30 having a tongue 32 positioned Fig. 4, the tongue having a lateral aperture 321 extending therethrough and aligned with the apertures of the forked arms Fig. 5, the tongue aperture defining a toothed wall cylinder 322; opposed first and second buttons 40 positioned on the opposed forked arms, each button comprising a button head 44 for depression by a user and a toothed-wall cylinder 41 sized to slidingly engage the toothed-wall cylinders of the forked arm and tongue apertures Figs. 5, 6; Page 18MTSI-013-USU1 wherein each button is movable between a first position Fig. 5, wherein the button's toothed wall cylinder engages the toothed wall of an arm aperture and the toothed wall of the tongue aperture locked position, and a second position Fig. 6 wherein the toothed cylinder engages only the toothed wall of the tongue aperture Fig. 6, unlocked position, wherein relative rotational movement between the forked arms and the tongue is prevented by the engaged toothed wall cylinders unless both buttons are in their second positions unlocked Fig. 6; and each button biased via 50 towards the first position.  
Regarding claim 2, Su meets the limitations, i.e., the hand tool of claim 1, wherein each button is biased towards its first position by a biasing means spring 50.
Regarding claim 3, Su meets the limitations, i.e., the hand tool of claim 2, wherein the biasing means is taken from the group consisting of coil springs 50, Fig. 1, linear springs, leaf springs, torsion springs, Belleville washers, and any combination thereof.
Regarding claim 4, Su meets the limitations, i.e., the hand tool of claim 2, wherein sliding travel of the buttons to their respective second positions is limited by the buttons abutting one another Fig. 6, the buttons abutting shoulders defined on the arms or tongue, or by operation of the biasing means.
 1, wherein each arm aperture 211 further defines an enlarged diameter portion smooth surface under toothed area allowing for lateral travel of a button head Fig. 6.
Regarding claim 6, Su meets the limitations, i.e., the hand tool of claim 1, wherein, for each of the opposed buttons, the reduced diameter portion of the button cylinder 44 above 41, Fig. 3 aligns laterally with the toothed wall portion of a respective arm Fig. 6 when the button is in the second position. Note that limitations from specification are not read into the claim.
Regarding claim 7, Su meets the limitations, i.e., the hand tool of claim 1, wherein, for each button 40, the reduced diameter portion of the button cylinder is smooth-walled defined by smooth wall projection 44.
Regarding claim 8, Su meets the limitations, i.e., the hand tool of claim 1, wherein each button is retained by a retaining means Fig. 3 selected from the group consisting of: a retaining ring, a snap ring 60, a split ring, and a split washer.
Regarding claim 9, Su meets the limitations, i.e., the hand tool of claim 1, wherein the swivel joint adapter is attached to at least one tool head 30.
Regarding claim 10, Su meets the limitations, i.e., the hand tool of claim 1, wherein the swivel joint adapter is attached integrally formed to at least one tool body handle 20.
Regarding claim 11, Su meets the limitations, i.e., the hand tool of claim 1, wherein the first end of the swivel joint adapter is connected to either a tool head or a tool body 20, and wherein the second end of the swivel joint adapter is connected to either a tool head 30 or a tool body.
60, Fig. 3.
Regarding claim 14, Su meets the limitations, i.e., the hand tool of claim 12, further comprising a retaining ring 60 for each button, each retaining ring positioned in a circumferential groove 213 defined on an arm aperture Fig. 3.
Regarding claim 15, Su meets the limitations, i.e., the hand tool of claim 12, wherein each button is biased towards the first position by a biasing means 50, Fig. 3.
Regarding claim 16, Su meets the limitations, i.e., the hand tool of claim 15, wherein the biasing means 50 is a biasing spring having opposing ends, each spring end seated against a seat 42 defined on the opposing buttons Fig. 3.
Regarding claim 17, Su meets the limitations, i.e., the hand tool of claim 12, wherein the tool head is a wrench head, a socket head, a socket driver head, a ratcheting head, a fixed head 30, an open-ended head, a closed end head, a box end head, or a hinged head.
Regarding claim 18, Su meets the limitations, i.e., the hand tool of claim 12, each of the buttons 40 further comprising a reduced diameter smooth walled cylinder projection 44, concentric with and adjacent to the toothed wall cylinder Figs. 3, 5, and wherein the smooth walled cylinder is aligned with the toothed wall cylinder of the tongue aperture when the button is in the second position Fig. 6.
Regarding claim 19, Su meets the limitations, i.e., the hand tool of claim 12, wherein each forked arm 21 further comprises an annular shoulder defined by upper surface of 212 or ring 60 defined between the toothed-walled and smooth-walled Fig. 3, the annular shoulder for limiting sliding movement of the button positioned on the arm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Cole (7,591,208).

    PNG
    media_image2.png
    344
    547
    media_image2.png
    Greyscale
 Su meets all of the limitations of claim 20, i.e., a hand tool having swivel joint, the hand tool comprising an elongated tool body, each tool body having opposed ends; Page 19MTSI-013-USU1a swivel joint interposed between and connecting adjacent ends of the tool body, each swivel joint comprising a forked arm end 21 of the tool body having spaced-apart first and a second arms 21, each arm 21 having a lateral aperture 211 extending therethrough, each aperture defined by a reduced diameter, smooth walled cylinder containing groove 213, Fig. 3 and an enlarged diameter, toothed walled cylinder 212; a tongue end of a second tool body the head 30 having a tongue 32, the tongue positioned between the forked arms Fig. 4 and having a lateral 321 aligned with those of the forked arms Figs. 5, 6, the tongue aperture defined by a toothed wall cylinder 322; opposed first and second buttons 40 positioned on the first and second forked arms Figs. 5, 6, respectively, each button comprising a button head 42 for depression by a user, an enlarged diameter, toothed wall cylinder 41 and a reduced diameter, smooth walled cylinder projected head 44; wherein each button is movable between a first position Fig. 5, wherein the toothed wall cylinder of the button engages the toothed wall cylinder its respective forked arm and the toothed wall of the tongue locked, and a second position Fig. 6 wherein the toothed wall cylinder of the button engages only the toothed wall of the tongue unlocked, and wherein relative rotational movement between the forked arms and the tongue is prevented locked, Fig. 5 by the engaged toothed walls unless both buttons are in their second positions unlocked Fig. 6; each button biased 50 towards the first position Fig. 5; and a tool head 30 connected to tool body, except for disclosing a multiple swivel joints comprising a plurality of elongated tool bodies and connecting adjacent ends of 
    PNG
    media_image3.png
    101
    417
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    197
    338
    media_image4.png
    Greyscale
the plurality of the tool bodies.
Cole teaches a hand tool having multiple swivel joints 14, 16 comprising a plurality of elongated tool bodies 130, 131, each comprising two ends with a plurality of swivel joints interposed between and connecting adjacent ends of the plurality of tool bodies with a tool head 18.
14, 16 interposed and connecting the plurality of tool bodies as taught by Cole to provide an adjustable tool with a plurality of coupling connections so that the tool may be adjusted to have the tool at any desired orientation to the handle.
Regarding claim 21, PA (prior art, Su modified by Cole) meets the limitations, i.e., the hand tool of claim 20, the tool head 18/30 connected to a tool body by a hinged joint i.e., swivel joint at third joint 20 (Cole).
Regarding claim 22, PA meets the limitations, i.e., the hand tool of claim 21, the tool head attached to the tool body by a swivel joint @ 20 Cole.
Regarding claim 23, PA meets the limitations, i.e., the hand tool of claim 20, wherein the tool head is a wrench head, a socket head, a ratcheting head, a fixed head 30, an open-ended head, a closed end head, a box end head, or a hinged head 22 @ third link.
Regarding claim 24, PA meets the limitations, i.e., the hand tool of claim 20, wherein, for at least one of the plurality of tool bodies 130 Cole, one end of the body is a forked arm end @14 and the other end of the tool body is a tongue end @16.
Regarding claim 25, PA meets the limitations, i.e., the hand tool of claim 20, except for at least one of the plurality of tool bodies, both ends of the tool body are either forked arm ends or tongue ends of a swivel joint. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to form both ends of at least one of the bodies either as a tongue or as a fork, for alternative means of achieving the same results, requiring routine experimentations with In re Einstein, 8 USPQ 167.
	Regarding claim 26, PA meets the limitations, i.e., the hand tool of claim 20, wherein travel of the buttons to their respective second positions is limited by the buttons abutting one another Fig. 6, the buttons abutting shoulders defined on the arms or tongue, or by operation of a biasing means.

Claims 21 and 22, in the alternative are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 20 above, and further in view of Huang (10,160,102).
PA (Su modified by Cole) as applied to claim 20 meets all of the limitations of 21, as described above, since providing two links of Cole for the single swivel joint of Su would provide a head that is coupled to the body by a swivel joint third join 20, however in order to expedite the prosecution, Huang is utilized, since PA may be considered to define a fixed head 30 to the first body.

    PNG
    media_image7.png
    180
    378
    media_image7.png
    Greyscale
Huang teaches a single swivel joint @40, wherein the head 30 is swingably or pivotally coupled to the first body @33 defining the tongue 20. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA with the pivotal head joint as taught by Huang for providing an additional pivoting/swinging motion in a different plan that that of the swivel joint 40. 
.

Claim 25, in the alternative is rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 20 above, and further in view of Hsieh (7,987,749).
PA (Su modified by Cole) as applied to claim 20 meets all of the limitations of 22, as described above, since reversal of parts is considered well within the knowledge of one of ordinary skill in the art, however in order to expedite the prosecution, Hsieh is utilized.

    PNG
    media_image8.png
    225
    344
    media_image8.png
    Greyscale
Hsieh teaches a hand tool with a rotatable head comprising a body 12 with forked arms at both ends 20 of the body coupling with a tongue end 30 of a head 14, wherein it is disclosed that the first end may be exchanged with the second end, i.e., first end 20 of the body 12 can be one end of the head 14, 02:27-31. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA by providing forked or tongue ends for each body end, for alternative means of achieving the same results as taught by Hsieh. 

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Thoman multiple joints and Cole button swivel are cited to show related inventions.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
February 24, 2022						Primary Examiner, Art Unit 3723